Main, J.
Proceeding initiated in this court pursuant to Executive Law § 298 to review a determination of the State Division of Human Rights, dated February 27, 1984, which dismissed petitioner’s complaint of an unlawful discriminatory practice based on race, color and sex.
The record reveals that the position of Supervisor of the Investigations Section of the State Department of Civil Service* was earmarked by the State Division of the Budget, thereby restricting the filling of a vacancy in that position, to which petitioner lays claim. This meant that the Department, in the interest of economy, chose not to defend the position, but rather appointed an associate attorney in the Department’s Law Bureau to exercise general supervisory powers over the Investigations Section while still retaining his same title and responsibilities. In the face of such restrictions, we find the State Division of Human Rights determination of no probable cause of discrimination as claimed by petitioner to be supported by the record and not arbitrary or capricious. The record further reveals that a sufficient investigation of petitioner’s complaint was undertaken. Accordingly, the determination must be confirmed.
*1031Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Main, Casey, Yesawich, Jr., and Levine, JJ., concur.

 This position was also referred to by the parties as Supervisor of the Civil Service Security Operations Unit.